Citation Nr: 1007614	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  01-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 13, 1995, 
for a finding that the criteria for loss of use of the left 
foot were met, to include on the basis of clear and 
unmistakable error (CUE) in a June 1970 rating decision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  It is noted that the Oakland RO assumed 
jurisdiction over the claims file when the Veteran became a 
resident of California during the course of the claim.  

By way of providing pertinent procedural background, the 
Board notes that the Veteran's left lower extremity 
disability had been evaluated, since a June 1970 rating 
decision, as 20 percent disabling, without a finding of loss 
of use.  The above February 2000 rating decision continued 
the 20 percent evaluation and added an award of special 
monthly compensation (SMC) for loss of use of the left foot, 
effective from November 26, 1996.  The Veteran expressed 
disagreement with the effective date assigned by the RO.  
Thereafter, an August 2002 rating decision determined that an 
earlier effective date of March 13, 1995, was warranted for 
the loss-of-use finding.  However, the Veteran sought 
entitlement to an even earlier effective date for a finding 
of loss of use of the left foot, and perfected an appeal to 
the Board with respect to this issue.  The Veteran presented 
hearing testimony by videoconference before the undersigned 
in November 2004.   

In February 2005, the Board issued a decision which denied 
the Veteran's claim.  The Veteran appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  
Subsequently, the Veteran and VA's General Counsel submitted 
briefs.  The Veteran argued in his December 2005 brief that 
the Board's February 2005 decision should be reversed, and 
the VA General Counsel submitted a brief in March 2006 
arguing that the Board's decision should be vacated and 
remanded to the Board for the provision of adequate reasons 
and bases addressing the issue of entitlement to an earlier 
effective date for the award of SMC.  In October 2006, the 
CAVC issued an Order directing that the Board's decision be 
set aside and the case remanded for further adjudication on 
the basis that the Board did not adequately address evidence 
which might support an earlier effective date.  


In July 2007, the Board remanded the case for further 
evidentiary development.  The case now returns to the Board 
following the accomplishment of such development.  Stegall v. 
West, 11 Vet. App. 268 (1998).
    

FINDINGS OF FACT 

1.  The Veteran is not entitled to an effective date earlier 
than March 13, 1995, for the finding that the criteria for 
loss of use of the left foot were met.  

2.  The June 1970 rating decision assigned a 20 percent 
rating for residuals of multiple fragment wound of the left 
lower extremity.  

3.  The June 1970 rating decision was reasonably supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or were misapplied.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 13, 
1995, for entitlement to a determination that the Veteran has 
loss of use of the left foot, to include on the basis of CUE 
in the June 1970 rating decision, are not met.  38 U.S.C.A. 
§§ 1114, 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 
3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case or supplemental 
statement of the case.  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In the present case, the Veteran is challenging the effective 
date assigned following the grant of an increased evaluation 
and an SMC award for loss of use of the left foot, to include 
on the basis of CUE in a prior final decision.  The Court has 
held, as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  The Court has also held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist under the VCAA do not apply to 
allegations of clear and unmistakable error in prior 
decisions of the Board, because a CUE motion is not a claim 
or an appeal, but is a collateral attack upon a previous 
final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Simmons v. Principi, 17 Vet.App. 104, 109 
(2003).

Nonetheless, the Board observes that the Veteran was sent 
notice with respect to his effective date claim in March 
2004, wherein the RO explained what evidence was needed to 
support an earlier effective date, to include on the basis of 
CUE.  The RO also advised the Veteran of the evidence already 
received in support of his claim, as well as the evidence VA 
was responsible for obtaining and would make reasonable 
efforts to obtain on his behalf.  His claim was subsequently 
readjudicated in December 2009.  The Veteran (through his 
representative) has demonstrated an understanding of what 
evidence was needed to substantiate his claim and has not 
alleged any prejudicial or harmful error in VCAA notice.  See 
e.g., Appellant's Brief; see also Shinseki v. Sanders, supra.   
Thus, it is clear that sufficient notice has been provided, 
although not required.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the 
February 2001 SOC, and multiple SSOCs issued from August 2002 
to December 2009, which included a discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the Board notes that 
all medical evidence adequately identified as relevant to the 
claim has been obtained, to the extent possible, and is 
associated with the claims folder.  In this regard, the Board 
notes that additional treatment records pertaining to the 
Veteran's June 1988 hospitalization at the VA Medical Center 
(VAMC) in Sepulveda were obtained pursuant to the Board's 
July 2007 Remand and are included in the claims folder.  The 
record further includes relevant correspondence from the 
Veteran (and/or his representative) and his service treatment 
records (STRs).    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Facts and Analysis 

The record shows that the Veteran sustained multiple fragment 
wounds from the detonation of a booby trap or land mine 
during operations against enemy forces. Among his awards and 
decorations are the Vietnam Service Medal and the Purple 
Heart.  After his separation from active military service, he 
was granted service connection for multiple residuals of 
these injuries, at a single disability rating of 100 percent, 
by a June 1969 rating decision.  That decision also granted 
special monthly compensation, based on the loss of use of one 
hand and the loss of a creative organ.  A June 1970 rating 
decision assigned separate ratings for various residuals of 
the shell fragment wounds, including a 20 percent rating for 
the left lower extremity under Diagnostic Code (DC) 8520 of 
the VA Schedule for Rating Disabilities, for incomplete 
paralysis of the sciatic nerve and retained foreign body.

The 20 percent rating under DC 8520 was continued until 
February 2000, at which time a rating decision determined 
that the criteria for loss of use of the left foot were met, 
effective from the date of the Veteran's claim for increased 
compensation, i.e., November 26, 1996.  This decision was 
based upon the receipt of reports from a December 1998 VA 
examination, as well as medical opinions by a VA physician 
dated in September 1999 and January 2000 which specifically 
found that the criteria for loss of use of a foot were met.  
As indicated, a later rating decision dated in August 2002 
found that, pursuant to 38 U.S.C.A. § 3.157, entitlement to 
an effective date of March 13, 1995, was warranted for the 
loss-of-use award.  That latter determination was based upon 
the findings pertaining to the disability in the left foot 
contained on a VA treatment record dated on March 13, 1995.

It is the Veteran's contention that the criteria for loss of 
use of his left foot were met from the time of the original 
grant of service connection, and that the June 1970 rating 
decision involved CUE to the extent that it only assigned a 
20 percent rating for the left foot disability rather than, 
in addition, SMC based on the loss of use of that foot.

As explained above, the Veteran seeks an effective date 
earlier than March 13, 1995, for a finding that the criteria 
for loss of use of the left foot were met.  He contends that 
he is entitled to an effective date of February 24, 1970.  
See January 2001 Notice of Disagreement.  It is noted that 
the Veteran was in receipt of a convalescence rating from May 
27, 1969, the day following his separation, to February 23, 
1970.  In the alternative, the Veteran asserts that he is 
entitled to an earlier effective date based on VA medical 
evidence showing that he had loss of use of the left foot 
prior to March 13, 1995.  

Generally, except as otherwise provided, the effective date 
of compensation based on a claim for increase will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.  Generally, except as otherwise provided, 
the effective date of a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  However, the effective date of a claim for 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
occurred if received within one year from the date; 
otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).      

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or someone 
acting as next friend of the claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Also, under 38 C.F.R. § 3.157, a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.  

Initially, it is notable that the RO, in August 2002, granted 
an earlier effective date of March 13, 1995 (from November 
26, 1996) for a finding of loss of use of the left foot under 
38 C.F.R. § 3.157, on the basis that a VA treatment report 
showed similar symptoms to those shown in the VA examination 
report dated January 1, 2000, particularly left toe drag 
which hindered locomotion and required use of a cane.  The RO 
accepted the March 13, 1995, VA treatment record as a claim 
for increased evaluation.  Id.        

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in the Rating Schedule.  Claims for SMC, other than those 
pertaining to one-time awards and the annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, DC 8521, complete paralysis also encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

Notably, the above regulations were in effect at the time of 
the June 1970 rating decision as well as during the time 
relevant to the claim/appeal period.  

The Board has reviewed the record to determine whether the 
Veteran is entitled to an effective date earlier than March 
13, 1995, for the finding of loss of use of his left foot.  
In this regard, the Board has particularly considered the 
June 1988 VA medical records pertaining to the Veteran's 
hospitalization, as directed by the Court.  Review of such 
records, to include the records obtained on remand, reveals 
that the Veteran fell backwards and rolled on the ground 
after his ankle got caught on a rock while hiking during a 
camping trip, injuring his left shoulder.  Upon admission to 
the VAMC on June 20, 1988, it was noted that he was left 
hemiplegic; however, there is no indication that he was 
unsteady on his feet, had physical disability, or was 
otherwise at high risk for falls.  In fact, all of the 
factors listed under the Fall Risk Assessment category on the 
"Supplement Defined Data Base" form remained unchecked.  It 
is also observed that, with respect to his activities of 
daily living, the Veteran was noted to need assistance with 
"feeding" at that time but there was no indication of a 
need for assistance with "ambulation" as it remained 
unchecked.  When he was discharged two days later, it was 
noted that he was able to sit and stand independently, and 
both walk and climb stairs independently with use of a cane.  
The nurse checked that the Veteran had no amputation, 
paralysis, or contractures.  Prosthetics also requested a 
cane for the Veteran, which was noted to be required for his 
left-side residuals of a war injury (carotic artery injury).  
No specific notation pertaining to his left foot is shown in 
any hospitalization record.  

After careful consideration of the above records pertaining 
to the Veteran's June 1988 VA hospitalization due to a 
shoulder injury, the Board does not find that the evidence 
demonstrates loss of use of the left foot at that time.  The 
Board recognizes that that there was mention of his history 
of left-side hemiparalysis documented in the records.  It was 
also noted that the Veteran was able to walk and climb stairs 
independently with use of a cane.  Further, a cane was 
requested for him on the day of his discharge due his left-
side residuals of a war injury.  However, the hospitalization 
records, on the whole, do not show that the Veteran 
demonstrated a level of left foot disability that amounts to 
loss of use.  The Board observes that he was not noted to be 
a fall risk, or to need assistance ambulating.  In addition, 
there is no clear indication that the use of a cane was due 
to loss of use of the left foot.  There is, further, no 
specific complaint or clinical finding pertaining to the 
Veteran's left foot during his hospitalization.  Moreover, 
the fact that he had the ability to hike prior to his fall 
suggests that the Veteran did not have loss of use of the 
left foot at that time.  For the foregoing reasons, the Board 
does not find that the June 1988 VA hospitalization records 
support the assignment of an earlier effective date for a 
finding of loss of use of the left foot under 38 C.F.R. 
§ 3.157.        

The Board has also reviewed other VA treatment records and 
examination reports dated prior to March 13, 1995, to include 
the October 1982 VA medical examination report discussed in 
the Appellant's brief, to determine whether the Veteran is 
entitled to an effective date earlier than March 13, 1995.  
However, the evidence similarly does not establish that he 
had lost use of his left foot at any time during the period.  
In particular regard to the October 1982 medical examination 
report, the Board notes that the Veteran walked favoring his 
left leg, locked at the knee, and could not heel walk on his 
left leg.  He also demonstrated significant weakness in ankle 
dorsiflexion and plantar flexion at that time.  However, the 
examiner noted that no atrophy was evident and full range of 
motion was present.  The Veteran was not noted to require use 
of an ambulatory device while favoring his left leg, rather 
than his right.  (Emphasis added.)  Such findings, which do 
not indicate that balance and propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis or show that the disability was manifested by foot 
drop, slight droop of the first phalanges of all toes, a 
complete inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes, 
do not indicate that the severity of the Veteran's left foot 
symptomatology amounts to loss of use of a foot as defined by 
VA regulation. 

Thus, for the foregoing reasons, the Board finds that a 
preponderance of the evidence weighs against the claim and, 
consequently, concludes that the Veteran is not entitled to 
an effective date earlier than March 13, 1995, for a finding 
of loss of use of the left foot.  

In making the above determination, the Board has also 
considered the Veteran's allegation of CUE in the June 1970 
rating decision which granted a 20 percent evaluation for his 
left foot disability, without a finding of loss of use.  

Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions involves a situation in which 
the correct facts, as they were known at the time, were not 
before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  Id.  In addition, the 
determination of whether there was CUE in the prior rating 
determination must be based on the record and law that 
existed at the time of the rating action in question.  Id.  

Any claim of CUE must be pled with specificity.  See Andre v. 
Principi, 301 F. 3d 1354 (Fed. Cir. 2002).  Such a motion 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the VA 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy that requirement.  Motions which fail 
to comply with the regulatory requirements shall be 
dismissed, without prejudice to refiling.  38 C.F.R. § 
20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).

Examples of situations which do not constitute CUE are:  (1) 
a new medical diagnosis which "corrects" an earlier 
diagnosis considered in a decision; (2) VA failure to fulfill 
the duty to assist; (3) a disagreement as to how the facts 
were weighed or evaluated; and (4) the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the pertinent statute or regulation.  38 
C.F.R. § 20.1403(d)-(e) (pertaining to allegations of CUE in 
a prior Board decision).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999) (affirming that CUE must be outcome 
determinative). 

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a).  

Applying the legal criteria above to the facts of this case, 
it is clear that the determination by the RO that the 
criteria for loss of use of the left foot were met was based 
upon evidence which was not of record at the time of the June 
1970 rating decision, in particular the VA medical opinions 
dated in September 1999 and January 2000 specifically finding 
that the criteria for these benefits were met, and the 
aforementioned March 13, 1995, VA  treatment record.  This 
evidence was clearly not of record at the time of the June 
1970 rating decision, and cannot be used as a basis for a 
finding of CUE.  See Russell, 3 Vet. App. 310 (1992); Damrel, 
6 Vet. App. at 242 (1994).  Similarly, none of evidence added 
to the claims file since the June 1970 rating decision may be 
used as a basis for a finding of CUE.  Id.

Evidence before the adjudicators at the time of the June 1970 
rating decision included reports from February 1970 VA 
examinations, at which time the Veteran stated that he could 
not use his left arm; that his left leg was weak at the 
ankle, hip, and knee; and that his left leg "lagged."  The 
Veteran also complained that he could not support his weight 
on the left leg, could not climb stairs, could not get up or 
down from a sitting position without assistance, and could 
not walk for very long.  Pertinent findings from the 
examinations included multiple scars of the lower extremities 
involving the anterior and posterior aspects of the legs and 
feet.  The Veteran's gait was observed to involve a slightly 
circumducted left foot.  The motor examination revealed 
weakness in the left lower extremity of an "upper neuron 
type" involving the hamstring and foot extensors.  The deep 
tendon reflexes were brisk on the left side, and there was a 
positive left Babinski sign.  All modalities of sensation 
were decreased on the left side of the body.  The diagnoses 
included left hemiparesis and organic brain syndrome, 
secondary to a traumatic laceration of the carotid artery.

A review of the evidence that was of record at the time of 
the June 1970 rating decision, to include the February 1970 
VA examination reports, does not lead to the conclusion that 
that it is "undebatable" that the criteria for a loss of 
use of the left foot were met.  The reports from the February 
1970 VA examinations, and other medical evidence before the 
adjudicators at the time of the June 1970 rating decision, do 
not show that no effective function remained in the left foot 
than that which would be equally well served by an amputation 
stump below the knee with use of a suitable prosthetic 
appliance or that the disability was manifested by 
symptomatology which essentially amounted to foot drop, 
slight droop of the first phalanges of all toes, an inability 
to dorsiflex the foot, loss of extension (dorsal flexion) of 
the proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.  

The Board recognizes that the Veteran complained that he 
could not support his weight on the left leg, his left leg 
lagged, and he had difficulty climbing stairs and walking.  
We also recognize that he objectively demonstrated a slightly 
circumducted left foot, and motor weakness in the left lower 
extremity involving the foot extensors.  Further, sensation 
was decreased on the left side of the body and the Babinski 
sign was present.  However, the RO at the time of the June 
1970 rating decision weighed that evidence against the 
objective findings of brisk deep tendon reflexes on the left 
side, and the fact that the Veteran was able to walk without 
a cane, in determining that he was entitled to a 20 percent 
evaluation under DC 8520 for residuals of the left lower 
extremity with incomplete paralysis of the sciatic nerve and 
retained foreign body, without finding loss of use of the 
left foot.  Although the Veteran may now disagree with the 
disability rating assigned for his left foot disability by 
the RO at that time and the fact that he was not awarded SMC 
for loss of use of the left foot, he did not appeal the 
decision at that time, and the evidence does not undebatably 
(i.e., clearly and unmistakably) show that the criteria for 
loss of use of the left foot were met at that time.  Simple 
disagreement as to how the facts were weighed or evaluated 
does not implicate CUE.  

While the Board has carefully considered the assertions of 
the Veteran, we find that the statutory and regulatory 
provisions, most particularly the criteria for rating 
disabilities codified in the VA Schedule for Rating 
Disabilities, were correctly applied by the adjudicators at 
the time of the June 1970 rating decision, and that the RO's 
decision was the product of reasonable rating judgment.  
Therefore, the Board concludes that the June 1970 rating 
decision was not a product of clear and unmistakable error.  
38 C.F.R. § 3.105; Damrel v. Brown, 6 Vet. App. at 242; 
Russell, 3 Vet. App. at 310.

As a result, and since it is not shown that loss of use of 
the left foot was demonstrated by any evidence dated or 
received prior to March 13, 1995, an earlier effective date 
for this additional benefit cannot be assigned.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  This decision in no way 
diminishes the Board's high regard for the Veteran's valorous 
service, and for the extensive disabilities he sustained in 
the service of the Nation.


ORDER

The appeal for an effective date earlier than March 13, 1995, 
for the award of SMC based on loss of use of the left foot, 
to include on the basis of CUE in the June 1970 rating 
decision, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


